Citation Nr: 0028726
Decision Date: 10/31/00	Archive Date: 12/28/00

DOCKET NO. 99-09 638               DATE OCT 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a skin disorder of the
hands and feet.

2. Whether new and material evidence has been submitted to reopen
the claim for entitlement to service connection for degenerative
joint disease of the lumbar spine.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and associate

ATTORNEY FOR THE BOARD 

Robin M. Webb, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1946 to October 1947 and
from May 1948 to October 1971.

This appeal arises before the Board of Veterans' Appeals (Board)
from rating actions of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

By rating action of January 1992, in part, service connection for
a back disorder was denied. The veteran filed a notice of
disagreement with this action. The issue was previously before the
Board in December 1994, at which time the issue of entitlement to
service connection for degenerative joint disease of the lumbar
spine, among others, was remanded to the RO for due process
consideration. Subsequently, on July 10, 1998, the RO issued a
rating decision which confirmed the denial for service connection
for degenerative joint disease of the lumbar spine. On July 23,
1998, the RO received a statement, dated July 8, 1998, from the
veteran, in which he indicated that his appeal would be satisfied
as to all issues if he was awarded a 100 percent evaluation,
effective from November 15, 1994. In light of the grant of the 100
percent rating in the July 10, 1998 rating action, the RO notified
the veteran that his appeal was considered resolved.

In August 1998, the RO denied service connection for a skin
disorder of the hands and feet. The veteran was notified of this
action. In November 1998, the veteran submitted a notice of
disagreement with the denials of service connection for his skin
condition and his back; the RO interpreted this as disagreeing with
the July and August 1998 rating actions which addressed these
issues. While the RO has addressed the issue as one of service
connection, the Board has a legal duty to

2 -

consider the requirement of whether new and material evidence has
been submitted regardless of whether the RO has determined that new
and material evidence has been submitted. Barnett v. Brown, 8 Vet.
App. 1 (1995).

FINDINGS OF FACT

1. Competent medical evidence of a nexus, or link, between the
veteran's skin disorder of his hands and feet and his service has
not been presented.

2. Service connection for a low back disorder was denied by rating
action of January 1992; the veteran filed an appeal from this
determination but withdrew the appeal in July 1998.

3. The evidence submitted since the January 1992 rating action is
new and material and the claim is reopened.

4. Competent medical evidence of a nexus, or link, between the
veteran's degenerative joint disease of the lumbar spine and his
service has not been presented.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a skin
disorder of the hands and feet is not well grounded. 38 U.S.C.A.
1110, 1131, 5107(a) (West 1991).

2. The rating action of January 1992, which denied service
connection for a low back disorder is final. 38 U.S.C.A. 7105(c)
(West 1991); 38 C.F.R. 3.104 (2000)

3. New and material evidence has been submitted to reopen the claim
for service connection for a low back disorder. 38 C.F.R. 3.156
(2000).

- 3 -

4. The claim of entitlement to service connection for degenerative
joint disease of the lumbar spine is not well grounded. 38 U.S.C.A.
1110, 1131, 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

Following notification of the initial review and determination by
the RO, a notice of disagreement must be filed within 1 year from
the date of mailing of notification thereof, or, otherwise, the
determination becomes final and is not subject to revision except
on the receipt of new and material evidence. 38 U.S.C.A. 7105; 38
C.F.R. 3.104(a); Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).

If new and material evidence has been received with respect to a
claim which has become final, then the claim is reopened and
decided on a de novo basis. 38 U.S.C.A. 5108.

A veteran claiming entitlement to VA benefits has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. 38 U.S.C.A.
5107(a). A well-grounded claim is a plausible claim, capable of
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
A well-grounded claim requires more than allegations that the
veteran's service, or an incident which occurred therein, resulted
in injury, illness, or death. The veteran must submit supporting
evidence that would justify the belief that the claim is a
plausible one. See Tirpak, 2 Vet. App. at 609. Where a claim is not
well grounded, VA does not have a statutory duty to assist the
veteran further in the development of his claim. 38 U.S.C.A.
5107(a); see also Morton v. West, 12 Vet. App. 477 (1999).

4 -

The United States Court of Appeals for Veterans Claims (known as
the U.S. Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, Court) has held that the three elements of a well-
grounded claim for service connection are: 1) evidence of a current
disability as provided by a medical diagnosis; 2) evidence of
incurrence or aggravation of a disease or injury in service, as
provided by either lay or medical evidence; and 3) a nexus, or
link, between the service related disease or injury and the current
disability, as provided by competent medical evidence. Caluza v.
Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the statutory
burden for establishing a well-grounded claim depends upon the
issue presented by the claim. Where the determinative issue
involves medical causation or a medical diagnosis, competent
medical evidence that the claim is plausible is required. Grottveit
v. Brown, 5 Vet. App. 91, 93 (1993).

Controlling law provides that service connection may be established
for disability resulting from personal injury or disease incurred
in or aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303, 3.304 (1999). Service connection may be presumed for
certain chronic diseases, including arthritis, that manifest
themselves to a compensable degree within one year after separation
from service. 38 C.F.R. 3.307, 3.309 (1999).

Where aggravation of a nonservice-connected disorder is proximately
due to or the result of a service-connected disability, the veteran
shall be compensated for the degree of disability (but only that
degree) over and above the degree of disability existing prior to
aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).

II. Factual Background

The veteran's service medical records reflect treatment for poison
ivy in August 1946, treatment for ringworm in March 1947, and
treatment for dermatophytosis of the right foot in July 1949. At
that time, the veteran's dermatophytosis was noted to

- 5 -

be acute and moderate. It was also noted that the condition was
improved upon discharge. These records also reflect treatment for
athlete's foot in March 1950, treatment for a rash on the veteran's
body in May 1950, and treatment for facial dermatitis in December
1953. Additionally, the veteran was treated for a rash on his face
in April 1964. Physical examinations conducted in November 1951,
December 1958, July 1961, August 1964, June 1967, January 1969,
April 1971, and June 1971 are completely negative for any reports
or clinical notations as to any skin disorders experienced by the
veteran and their attendant treatment. With respect to the
veteran's back, an April 1956 entry reflects the veteran's
complaints of low back pain, with onset the day before. The
recorded diagnosis was lumbosacral fibrositis, and the veteran was
prescribed heat. A September 1957 entry reflects the veteran's
report of muscle aches and myalgias involving the back, legs, and
neck. The diagnosis was fever of undetermined origin and viral. A
January 1968 entry reflects the veteran's reports of low back pain,
tightness in the neck, and cold and chills. The provisional
impression was Asia flu. Physical examinations conducted in
November 1951, December 1958, July 1961, August 1964, June 1967,.
January 1969, April 1971, and June 1971 are completely negative for
any reports or clinical notations as to any back problems,
including recurrent back pain.

As noted above, service connection for a back disorder was denied
by rating action of January 1992. The veteran filed a notice of
disagreement with this action but subsequently withdrew his appeal.

The veteran's private medical records (dated from January 1973 to
December 1995) indicate that the veteran was exposed to herbicides
on an unidentified hand and foot in February 1973. The veteran was
"OK," and his hand and foot were cleaned. Entries dated in 1995
reflect repeated treatment for eczema on the veteran's left palm
and back. There is no reference to or discussion of the veteran's
service. The veteran's back is not mentioned with respect to
degenerative joint disease of the lumbar spine.

6 -

The veteran's VA treatment records (dated from August 1976 to June
1996) reflect the diagnosis of degenerative joint disease of the
lumbar spine in 1995 but offer no clinical discussion relating this
disorder to either the veteran's service or to any service-
connected disability. These records also reflect numerous
complaints and treatment related to the veteran's skin, starting in
approximately September 1981 with a diagnosis of dermatitis of the
left hand. A February 1993 entry reflects the veteran's reported
history of having had a three-year off and on history of a rash on
his left palm. A July 1993 entry reflects the veteran's reported
history of having had dry scaly skin on the left palm and both
soles of feet. The provisional diagnosis was eczema. Entries dated
throughout 1994 and into 1995 indicate that the veteran experienced
a lichenoid skin reaction to medications he was taking. A September
1994 entry reflects the veteran's reports of having had a rash on
his feet since the military, with a rash on his hands since 1989.
These records contain no clinical opinion relating the veteran's
dermatitis or eczema of the hands and feet to his service and any
events therein.

A February 1991 VA examination is negative for any reports by the
veteran as to any skin disorders of his hands and feet. The veteran
did report that his neck, upper and lower back, and shoulders were
often painful or numb. There is no clinical discussion as to either
the veteran's skin or his lower back.

The evidence added since the January 1992 rating action includes a
March 1992 VA joints examination that reflects the veteran's
reports of multiple joint pain, particularly in.his back and knees.
The veteran also reported that he had stiffness in his back. There
is no clinical discussion as to the veteran's back.

A VA spine examination was also conducted in March 1992. It is
silent as to the veteran's service medical history, but a
contemporaneous x-ray study of the veteran's lumbar spine showed
degenerative joint disease of the lumbar spine.

At the veteran's hearing before a traveling Member of the Board
(not the undersigned), conducted in January 1993, the veteran
testified that he never received any injuries to his back while in
service. (Transcript (T.) at 11). However,

7 -

he did complain of back pain on occasion. Id. When asked what had
brought on this pain, the veteran stated that they had never been
able to determine its cause. Id. The pain would come on about every
five to seven months and last for four or five days. Id. X-rays
taken never did prove anything. Id. When asked if he had done any
heavy lifting in service, the veteran responded in the affirmative.
(T. at 12). He had built typhoon shelters and had loaded ammunition
rounds. Id. The veteran stated that he could not specifically
remember a time when he had wrenched his back, but he had been
dealing with a howitzer when loading ammunition. Id. When asked
when he first sought treatment in the service for his back, the
veteran testified that it had been in 1961 or 1962, while he had
been in Germany. When asked why he believed he should be service-
connected for the degenerative arthritis in his spine, the veteran
answered that he had been healthy all of his life, that he had
never broken a bone or had an operation, and that he had been
active in sports. (T. at 13). His back had deteriorated, and he had
not done anything since service that had caused him to mess up his
back. Id. This hearing did not address the veteran's claimed skin
disorders.

A May 1997 VA general medical examination reflects the veteran's
reports of having sustained multiple injuries to his ankles, knees,
and back while in the service. It also reflects the veteran's
complaints of some back pain. Physical examination of the skin -
revealed wrinkled, scaly skin on the left hand and both feet, which
the veteran stated was due to a fungal infection while in service.
It was noted that the veteran had a history of injuries to both his
knees and spine because of playing basketball. It was also noted
that the veteran had degenerative joint disease of the lumbar
spine. The examiner did not discuss further the veteran's skin but
stated, as to the veteran's back, that when pain becomes recurrent,
one can expect further deterioration later in life. The examiner
noted that he did not have the veteran's claims file in front of
him, but he assumed that if the veteran had recurrent back pain
while on active duty, his current back pain was a continuum of
that. If the veteran only had an isolated incident of back pain,
which 80 percent of the population has experienced at some point, 
"all bets were off," and the continuum could not be made. The
veteran's knees did not initiate his back pain.

- 8 -

A July 1997 VA joints examination notes that the veteran was there
in order to determine whether his low back disorder was related to
his service-connected bilateral knee disability. It also reflects
the veteran's reports that he had had low back pain for years,
which started in about 1950. A contemporaneous x-ray study of the
veteran's lumbar spine revealed narrowing at the L5-S1 interspace,
which signified degenerative disc disease at L5-S1. Pursuant to
physical examination, the pertinent diagnosis was severe lumbar
disc disease at L5-S1. The examiner commented that the veteran's
degenerative disc disease of the lumbar spine was an impending
condition and was not related to his osteoarthritis in the knees.
The examiner also was not aware of a mechanism that the
osteoarthritis of the knees would automatically exacerbate the
veteran's lumbar disc disease.

At his video conference before a Member of the Board (conducted in
November 1999), the veteran testified that his skin problem first
began in the spring of 1947. (T. at 3). At that time, he had
inflamed feet, but his hands were not involved. Id. He had been
given some salve for his feet, and this problem would go away. Id.
It would stay away for about four to five months and then reappear.
Id. The veteran stated that this problem with his hands and feet
appeared intermittently throughout his service, but it never hung
around. (T. at 4). The veteran also stated that he was still having
problems with both. Id. The veteran testified that this problem had
not been visible at the time of his first discharge from service,
but it had been there. Id. When asked when he first got treatment
for this problem after service, the veteran testified that he had
been discharged in October 1971 and had gone to the Temple VA in
1972. When asked if his symptoms have been the same since service,
the veteran answered in the negative. (T. at 5). The symptoms had
gotten worse. Id, The veteran clarified that his skin disorder was
not visible on his right hand, but it was visible on his left palm.
Id. As to his back, the veteran stated that at first, he had
noticed a very small pain in the lower, center of his back, which
lasted from three to four days and then went away. (T. at 6). The
pain would go away and stay gone for four to five months. Id. It
would then come back in the same place. Id. The veteran indicated
that at first, he had sought treatment for his back, but as a top-
ranking noncommissioned officer, he really knew that the pain would
be gone in three to four days. Id. The veteran stated that he had
had two jobs while in the

- 9 -

service. (T. at 7). During his first period of service, he had
built typhoon shelters; during his second period of service, he had
been assigned to an artillery battalion. Id. Over a period of time,
he had learned to live with the pain, and he had never had an x-ray
taken. Id. When asked if his back pain had continued after service,
the veteran stated that it had. (T. at 8). When asked where he had
received treatment for his back after service, the veteran answered
that he had received almost all of his treatment at a military
hospital and at the Central Texas Medical (VA medical facilities),
starting in 1972. Id. When asked if he had been given any diagnosis
other than dermatitis for his skin disorder, the veteran answered
in the negative. (T. at 10). The veteran also stated that when he
got out of service, he had had relatively good movement in the
back. (T. at 12). As a matter of fact, although the pain would come
every five to seven months, he had had good movement in the back.
Id. The veteran clarified that he had first received treatment for
his back at Bergstrom Air Force Base, in 1973 or 1974. Id.

III. Analysis

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the
determinations of whether evidence is new and whether it is
material are governed by the tests set forth in 38 C.F.R. 3.156(a),
"new" evidence "means evidence not previously submitted to agency
decision makers ... which is neither cumulative nor redundant";
"material" evidence is new evidence "which bears directly and
substantially upon the specific matter under consideration" and
"which by itself or in connection with evidence previously
assembled is so significant that it must be considered in order to
fairly decide the merits of the claim"). 38 U.S.C.A. 5108; Fossie
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998); 38 C.F.R. 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. 5108. Manio v.
Derwinski, 1 Vet. App. 140, 145 (1991). In Elkins v. West, 2 Vet.
App. 422 (1999) (en banc), the Court held that the two-step process
set out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for
reopening claims became a three-step process under the Federal
Circuit's holding in Hodge v. West, 155 F-3d 1356 (Fed. Cir.

- 10 -

1998). The Board must first determine whether new and material
evidence has been presented under 38 C.F.R. 3.156(a), i.e., the new
evidence bears directly and substantially on the specific matter,
and is so significant that it must be considered to fairly decide
the merits of the claim; second, if new and material evidence has
been presented, immediately upon reopening the Board must determine
whether, based upon all the evidence and presuming its credibility,
the claim as reopened is well grounded pursuant to 38 U.S.C.
5107(a); and third, if the claim is well grounded, the Board may
evaluate the merits after ensuring the duty to assist under 38
U.S.C. 5107(b) has been fulfilled. See Elkins v. West, 2 Vet. App.
422 (1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) (en
banc); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a low back disorder was denied by rating
action in January 1992. The evidence at that time included
complaints of back pain on occasion during service. No specific
back pathology was identified. At the time of the RO's denial in
January 1992, there was no evidence of a chronic low back
disability. The RO's denial became final, as the veteran withdrew
his appeal in 1998, when the RO granted another benefit he was
seeking. Subsequently, the veteran requested that his claim be
reopened. In this regard, new and material evidence is required to
reopen the claim. The evidence added to the record subsequent to
the January 1992 determination documents the presence of a lumbar
spine disability. As such, it is clearly material to the claim and
supports a reopening of the claim.

Once reopened, the Board must determine whether the claim is well
grounded. In this respect, the Board recognizes the veteran's
contentions that he is entitled to service connection for both a
skin disorder of his hands and feet and for degenerative joint
disease of the lumbar spine. Specifically, the Board acknowledges
the documented in-service treatment for various skin ailments and
the veteran's in-service complaints of back pain. However, the
Board must adhere to established laws and regulations in its
determinations. As such, the veteran's claim as to both issues must
be denied, as neither issue is well grounded.

In this instance, the Board finds competent clinical evidence of
two current disorders (eczema and degenerative joint disease of the
lumbar spine). The Board also finds evidence of in-service
incurrence (the veteran's lay assertions). However, the Board does
not find any competent clinical evidence of record of a nexus, or
link, between his claimed skin disorder of the hands and feet, his
degenerative joint disease of the lumbar spine, and his service and
events therein. As discussed above, such evidence is necessary for
a well grounded claim of entitlement to service connection. See
Caluza v. Brown, supra.

Specifically, the Board notes the documented in-service treatment
for various skin complaints and the veteran's in-service complaints
of back pain. However, none of the periodic physical examinations,
including the veteran's retirement physical, reflects or notes any
pertinent complaints or abnormalities. They contain no reference to
the veteran's various skin ailments or to any back ailment. Indeed,
the veteran consistently denied any recurrent back pain on these
physical examinations.

As for post-service evidence of record, the Board notes that the
first documented treatment for the veteran's skin is in February
1973, when he reportedly was exposed to herbicides on an
unidentified hand and foot. At that time, the veteran was found to
be "OK," and his hand and foot were cleaned. No follow-up treatment
is noted. Additional private medical records reflect treatment for
eczema in 1995 but are silent as to the veteran's service and offer
no opinion relating the veteran's skin disorder to his service. The
veteran's private medical records do not reference his back in any
manner.

The veteran's VA treatment records do not document any treatment
received by the veteran prior to August 1976. Additionally, while
these records reflect the diagnoses of eczema and degenerative
joint disease of the lumbar spine, they do not contain any medical
discussion or opinion relating either to the veteran's service.
Rather, at most, a September 1994 entry reflects the veteran's
reports of having had a rash on his feet since the military, with
a rash on his hands since 1989.

12 -

As for the various VA examinations conducted, the Board points out
that the veteran did not even reference any skin disorders in
February 1991, and no skin disorders were noted. Further, the March
1992 joints and spine examinations are also silent as to the
veteran's claimed skin disorder. With respect to the veteran's
back, neither of the March 1992 examinations contains any medical
opinion relating the veteran's degenerative joint disease to his
service. Moreover, none of the various VA examinations of record
offers any clinical opinion relating the veteran's claimed skin
disorder to his service.

Admittedly, upon VA examination in May 1997, the examiner stated
that if the veteran had recurrent back pain while on active duty,
his current back pain was a continuum of that. However, if the
veteran only had an isolated incident of back pain, which 80
percent of the population has experienced at some point, "all bets
were off," and the continuum could not be made. As such, this
evidence is neither for or against the claim but more a statement
of possibilities. While the veteran currently contends that he had
recurrent back pain, he denied recurrent back pain on his various
service physical examinations, and no pertinent clinical notations
were ever recorded. Consequently, the examiner's statement does not
tend to prove or disprove the claim. Also, the examiner concluded
that the veteran's knees did not initiate his back pain. The Board
also stresses the opinion expressed in the July 1997 VA
examination, in which it was stated that the veteran's degenerative
disc disease of the lumbar spine was an impending condition that
was not related to his osteoarthritis in the knees. Further, the
examiner also was not aware of a mechanism that the osteoarthritis
of the knees would automatically exacerbate the veteran's lumbar
disc disease.

In effect, the veteran has proffered only his assertions that his
current skin disorder and degenerative joint disease of the lumbar
spine are related to events in service, including the documented
treatment for various skin ailments and his complaints of back
pain. Nothing in the record indicates that the veteran possesses
the medical expertise necessary to render such an opinion. See
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Lay assertions as to
causation and diagnosis are inadequate. Id.

- 13 -

Where the determinative issue involves medical causation or
diagnosis, competent medical evidence is required. See Grottveit v.
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or link,
between the veteran's current skin disorder of the hands and feet
and his degenerative joint disease of the lumbar spine and events
in service, the veteran has not submitted a well-grounded claim of
entitlement to service connection for either. See Caluza v. Brown,
supra.

As for presumptive service connection as to the veteran's
degenerative joint disease of the lumbar spine, the Board notes
that the earliest clinical evidence of this disorder is not until
March 1992, approximately 21 years after the veteran's separation
from service. As such, presumptive service connection is not
warranted in this instance. See 38 C.F.R. 3.307, 3.309.

As for aggravation of the veteran's degenerative joint disease of
the lumbar spine per Allen v Brown, the Board notes the opinion
expressed in the July 1997 VA examination, in which the examiner
stated that he was not aware of a mechanism that the osteoarthritis
of the knees would automatically exacerbate the veteran's lumbar
disc disease.

In reaching this determination, the Board acknowledges the
veteran's assertions that he started receiving treatment at the VA
in 1972, which would then speak to both continuity of
symptomatology and entitlement to presumptive service connection.
However, an administrative note from the RO contained in the
veteran's claims file indicates that both volumes of the veteran's
VA treatment records had been copied. These records dated back to
1976. There was nothing from 1971 to 1975. According to the
computer, no records had been retired to the archives, and the RO
had the two volumes.

The Board notes that the veteran was put on notice as to the
evidence required to support his claim in the July 1998 and August
1998 rating decisions and in the January 1999 statement of the
case, as he was informed of the evidentiary

- 14 -

requirements of a well-grounded claim and told that medical
evidence as to a relationship between the veteran's skin disorder
and degenerative joint disease of the lumbar spine and his service
was necessary. Moreover, the veteran has not provided any
indication of the existence of additional evidence that would make
this claim well grounded. See Epps v. Gober, 126 F.3d 1464 (Fed.
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995). In this
respect, the Board notes its discussion above as to available VA
treatment records from 1971 to 1975.

Application of the rule regarding benefit of reasonable doubt is
not required, as the veteran has not met his burden of submitting
a well-grounded claim. 38 U.S.C.A. 5107(b) (West 1991).

ORDER

Service connection for a skin disorder of the hands and feet is
denied.

Service connection for degenerative joint disease of the lumbar
spine is denied.

V.  Jordan 
Member, Board of Veterans' Appeals

15 -



